 In the Matter of WILSON ATHLETIC Goons MFG. Co.,INC., EMPLOYERandUAW-AFL, AMALGAMATED LOCAL No. 286, PETITIONERCase No. 13-R-4199.-Decided June 16, 1947Mr. Richard C. Winkler,of Chicago, Ill., for the Employer.Mr. Angelo Inciso,of Chicago, Ill., for the Petitioner.Mr. Victor M. Theis,of Chicago, Ill., andMr. Joseph F. Wundsan,of Palatine, Ill., for the Independent.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on March 28 and April 7, 1947, before Karl W. Filter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWilson Athletic Goods Mfg. Co., Inc., is a Delaware corporationwith plants and branches in various States in the United States.This proceeding concerns only the Employer's plant in Chicago,Illinois, where athletic goods and equipment are manufactured.Dur-ing the first 6 months of 1946, the Employer purchasedmaterialsvalued inexcess of$50,000, more than 50 percent of which was receivedfrom outside the State of Illinois.During the same period the Em-ployer sold finished products valued in excess of $100,000, more than50 percent of which was sold and delivered to customers outside theState.The Employer admits and we find that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.74 N. L.R. B., No. 32.150 WILSON ATHLETIC GOODS MFG. CO., INC.II. THE ORGANIZATIONS INVOLVED151The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.Independent Athletic Goods Manufacturing Union, herein calledthe Independent, is an unaffiliated labor organization, claiming torepresent employees of the Employer.III. THE QUESTION'CONCERNING REPRESENTATIONThe Employer and the Independent were bound by collective bar-gaining agreements from 1937 through December 1946.The lastcontract between the parties was executed on January 1, 1946, effec-tive until December 31, 1946, and from year to year thereafter,unlesseither party tendered written notice to the other party 30 days priorto any anniversary date, of a desire to amend, modify, or terminatethe agreement.On November 4, 1946, the parties amended their agreement to in-corporate certain wage- changes.On November 30, 1946, before theMill B or operative date of the 1946 contract, the Independent advisedthe Employer, by letter, that it desired to negotiate certain changesfor the forthcoming contract period.Thereafter, during the firstweek in December 1946, the parties met and agreed to some 13 modi-ficationsor changes in the contract, but failed to agree on the matterof paid holidays.Because of the resulting impasse on this issue ofpaid holidays, the parties did not execute or sign a new agreement.On January 1 and 29, 1947, respectively, the Petitioner filed its peti-tionand amended petition in this proceeding.The Employer contends that the January 1, 1946, contract was auto-matically renewed on January 1, 1947, and that such alleged renewalprecludes a current determination of representatives.It is clear, however, that the Independent had effectively fore-stalled the operation of the contract's automatic renewal clause by theNovember 30 notification to the Employer of its desire to negotiatechanges in the agreement. It is also clear that the subsequent negotia-tions failed to "close" the contract prior to the filing of the petitionherein.'Accordingly, we find that the 1946 contract was not renewedand that it is therefore no bar to the present proceeding.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.3 SeeMatter of Riggs Optical Company, Consolidated,67 N. L.R. B. 565, 567 ; andMatter of Nicholson Transit Company,65 N. L. R. B. 418, 420. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees at the Employer's plant andwarehouses in Chicago, Illinois, excluding clerical employees and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Wilson Athletic Goods Mfg.Co., Inc., Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid oil, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by UAW-AFL, AmalgamatedLocal No. 286, or by Independent Athletic Goods ManufacturersUnion, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.2Any participant in the election herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.